Citation Nr: 1741307	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-47 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the rating reduction for prostate cancer from 100 percent effective August 1, 2016 was proper.

2.  Entitlement to a rating in excess of 10 percent for the residuals of prostate cancer since August 1, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision.  Appellate jurisdiction is with the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that, since the September 2016 supplemental statement of the case, additional VA treatment records have been associated with the claims folder.  As these records contain no lay or medical evidence pertinent to the issue at hand, the Board may proceed without prejudice to the Veteran.

The issues of entitlement to disabilities manifested by blood in stool and abnormal bowel movements have been raised by the record in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran completed radiation therapy in August 2014, and his prostate cancer was shown to be in remission as of January 2016.

2.  The Veteran was provided adequate notice of the proposal to reduce his prostate cancer disability rating from 100 percent to 10 percent in February 2016.

3.  For the entire appeal period since August 1, 2016, the Veteran's service-connected residuals of prostate cancer have been manifested by no local recurrence of cancer or associated metastasis with urinary frequency every two to three hours and awakening to void three to four times per night.


CONCLUSIONS OF LAW

1.  The rating reduction from 100 percent effective August 1, 2016 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b Diagnostic Code 7528 (2016)

2.  The criteria for a 20 percent rating for the residuals of prostate cancer since August 1, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115a, 4.115b Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran has expressed disagreement with the January 2016 VA examiner finding that his prostate cancer was inactive.  The Board finds that the January 2016 VA examiner was aware of the Veteran's concerns regarding his prostate specific antigen (PSA) level when the opinion was rendered.  There is also no evidence in the private treatment records reflecting an assessment of active prostate cancer since January 2016.  Rather, there is a consistent decline in PSA levels with report that the Veteran's PSA levels will continue to be monitored for several years to ensure stability.  Thus, the Board finds that the January 2016 VA examination report is adequate for rating purposes.  The Board also observes that, as it pertains to urinary frequency, the record has been supplemented with the Veteran's own credible and competent report of symptomatology.

Rating Evaluations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided by regulation, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2016).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The pertinent evidence in this case shows that the Veteran was provided a diagnosis of prostate cancer in March 2013 and that he underwent radiation therapy that was competed on August 15, 2014.  Private treatment records noted he underwent a course of proton-based radiotherapy from June 6, 2014, to August 15, 2014.  

VA examination in February 2015 included diagnoses of prostate cancer with proton radiation therapy and erectile dysfunction secondary to prostate cancer.  The examiner noted the status of the disease was active and that radiation therapy had been completed on August 15, 2014.  It was also noted that the Veteran had no voiding dysfunction, no history of recurrent symptomatic urinary tract/kidney infections, and no other residual conditions and/or complications due to prostate cancer or its treatment other than erectile dysfunction.  The disorder did not impact his ability to work and he reported he was presently employed as a real estate agent.

VA records show service connection was established for prostate cancer with a 100 percent rating in a May 2015 rating decision.  Service connection was also established for erectile dysfunction and entitlement to special monthly compensation was granted based upon the loss of use of a creative organ.  

VA examination in January 2016 included a diagnosis of prostate cancer.  The Veteran reported he was taking no medications for the disorder and that he received no other treatment.  The examiner noted radiation therapy had been completed in August 2014.  It was further noted that the Veteran had a voiding dysfunction, but that it did not cause urine leakage or require the use of an appliance.  There was increased urinary frequency with daytime voiding intervals between two and three hours and nighttime awaking to void two times.  The examiner reported the voiding dysfunction caused signs or symptoms of obstructed voiding with complaints of feeling voiding was incomplete, without marked hesitancy, markedly slow stream, or markedly weak stream.  There was no history of recurrent symptomatic urinary tract/kidney infections, or other residual conditions and/or complications due to prostate cancer or its treatment other than erectile dysfunction.  The disorder did not impact his ability to work.  The examiner found the Veteran's prostate cancer was currently in remission, but that his prostate-specific antigen (PSA) levels were not where the Veteran desired them.

In VA correspondence dated February 2, 2016, the Veteran was notified of a proposal to reduce his prostate cancer rating from 100 percent to 10 percent.  A copy of a rating decision addressing the reasons and bases for the proposed action was provided.  A subsequent May 2016 rating decision reduced the rating to 10 percent for residuals of prostate cancer effective August 1, 2016.  

On July 2, 2016, VA received the Veteran's notice of disagreement from the May 2016 decision.  He reported that his increased need to void began with his prostate cancer and had remained relatively constant since then.  He stated he had performed a two-week assessment and counted trips to the bathroom based upon 24-hour periods from noon to noon from eight to eleven times per 24-hour period.  He also asserted, in essence, that his private oncologist had stated his PSA readings should be down to 0.2 to be in remission and that while his readings had continued to decrease below 1.0 they were not at the 0.2 level.

Private treatment records dated in August 2016 noted the Veteran was 24 months out from completing his course of definitive radiotherapy and reported a recent PSA reading of 0.29 with a good PSA response to therapy.  It was noted he was currently awakening three to four times at night to urinate and that he estimated his daytime frequency to be every two to three hours.  He felt he was adequately emptying his bladder each time he voided and stated that urinary incontinence/dribbling had not been a problem.  Nor was there any problem with pain, burning, or hematuria noted.  

Based upon the evidence of record, the Board finds the Veteran was provided adequate notice under the provisions of 38 C.F.R. § 3.105(e) informing him that VA proposed to reduce the assigned rating for his prostate cancer from 100 percent to 10 percent by correspondence dated in February 2016.  No additional evidence was received within the applicable 60-day period for a response.  

The Board next finds that the Veteran completed radiation therapy in August 2014, and that his prostate cancer was shown to be in remission as of January 2016.  In this respect, the Veteran argues that his prostate cancer has not been in remission based upon his private oncologist's opinion that his PSA level should be at or below 0.2.  The Veteran's recollection of his own doctor's opinion is probative evidence in support of his claim, but the record does not contain this opinion or the supporting rationale.  Rather, the private records reflect monitoring of the Veteran's PSA level which has continually lowered since his cessation of treatment in August 2014 and will continue to be monitored over the next several years "to document stability."  The January 2016 VA examiner was aware of the Veteran's PSA level concerns and declared the prostate cancer in remission.  Overall, the Board places greater probative weight on the opinion of the VA examiner who is competent to determine whether prostate cancer is clinically active.  On the other hand, the probative value of the Veteran's recollections of his private physician's opinion is significantly lower as the record is devoid of the reasoning underlying that reported opinion.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (discussing that a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, was too attenuated and inherently unreliable to hold significant probative value).

The Board further finds that the Veteran's service-connected residuals of prostate cancer since August 1, 2016 have been manifested by no local recurrence of cancer or associated metastasis with urinary frequency every two to three hours and awakening to void three to four times per night.  In this respect, the Veteran initially reported urinary frequency and daytime voiding intervals between two and three hours or awakening to void two times per night on the January 2016 VA examination.  In July 2016, the Veteran reported actual monitoring of his voiding frequency over a two-week period and, in August 2016, reported urinary frequency every two to three hours and awakening to void three to four times per night.  In July 2016, he also reported that his frequency of urination has been relatively constant since his prostate cancer began.  The Board finds the Veteran's reports to be credible, and finds that he has manifested urinary frequency every two to three hours and awakening to void three to four times per night for the entire appeal period.  Thus, a 20 percent rating is warranted since August 1, 2016.

However, there is no evidence of findings warranting a compensable or higher schedular rating for renal dysfunction, voiding dysfunction, or obstructed voiding.  There is no lay or medical evidence that the Veteran has experienced urinary leakage or required the use of absorbent materials.  There is no evidence of renal dysfunction or lay or medical evidence of obstructed voiding.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which these disabilities are evaluated.  The Veteran is fully competent to describe his urinary frequency and his report of frequency has been accepted in full.  He has not reported compensable leakage or obstructed voiding symptoms.  As it pertains to findings of active prostate cancer and renal dysfunction, the Board accords the objective medical findings greater weight as these require specialized medical training beyond the competence of the Veteran.  



ORDER

The reduction of a 100 percent rating for the residuals of prostate cancer effective from August 1, 2016 was proper; to this extent, the appeal is denied.

An increased 20 percent rating for the residuals of prostate cancer effective from August 1, 2016 is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


